Order entered August 21, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00909-CV

                  IN THE INTEREST OF O.M. AND M.M., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-53875-2018

                                           ORDER
       This is an accelerated appeal from an order appointing a receiver. By letter filed August

15, 2019, court reporter Cindy Bardwell informs the Court no record was taken “on designated

date.” Accordingly, as the clerk’s record has been filed, we ORDER appellant to file her brief

on the merits no later than September 10, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE